Citation Nr: 1227108	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right nephrectomy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for pyelonephritis of the left kidney.

3.  Whether new and material evidence has been received to reopen a claim of service connection for cystitis.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to October 1981.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran presently seeks to reopen the claims of service connection for residuals of a right nephrectomy, pyelonephritis of the left kidney, and cystitis, last denied by the RO in August 1982.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this issue despite the RO's findings over the course of this appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues before the Board are as captioned above.

In August 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  The requested opinion was received later in August 2011.  In January 2012, the Board requested that the VHA specialist prepare an addendum to the August 2011 opinion; that addendum was received in March 2012.  The Veteran has been provided with copies of such opinions for review and response in October 2011 and May 2012, respectively.  The case is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Service connection for a right nephrectomy, pyelonephritis of the left kidney, and cystitis was denied by the RO in August 1982.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the August 1982 RO decision denying entitlement to service connection for a right nephrectomy, pyelonephritis of the left kidney, and cystitis relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

3.  Chronic kidney and urinary tract infections were not identified on the examination when the Veteran was accepted for her period of active service; however, such disorders clearly and unmistakably existed prior to her period of active service

4.  The disabilities manifested by chronic kidney and urinary tract infection (resulting in right nephrectomy, pyelonephritis of the left kidney, and cystitis) did not increase in severity as a result of her period of active service.

5.  Hypertension is not causally or etiologically related to service, is not presumed to have occurred during service, and it is not proximately due to or aggravated by a service-connected disability. 




CONCLUSIONS OF LAW

1.  The August 1982 rating decision that denied the Veteran's claims of service 
connection for a right nephrectomy, pyelonephritis of the left kidney, and cystitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the August 1982 rating decision denying the Veteran's claim of service connection for a right nephrectomy, pyelonephritis of the left kidney, and cystitis is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The presumption of soundness at entrance into the Veteran's period of active service is rebutted.  38 U.S.C.A. § 1137 (West 2002).

4.  The criteria for the establishment of service connection for right nephrectomy, pyelonephritis of the left kidney, and cystitis have not been met.  38 U.S.C.A. §§ 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

5.  The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2005, November 2005, December 2005, February 2006, and November 2006 the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  
The Veteran was provided with the requisite notice with respect to the Dingess requirements, and with notice of what evidence and information was necessary to reopen her previously denied claims and to establish entitlement to the underlying claim for the benefits sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available relevant service, VA, and private medical treatment records have been obtained.  In December 2005 and August 2006, the RO made formal findings as to the unavailability of records with regard to treatment records from Fort Bragg, Maxwell Air Force Base, Tyndall Medical Clinic, and Dewitt Fairfax Family Health Center.  All efforts to obtain such records were exhausted, and further attempts were deemed futile.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated, and expert medical opinions from a VHA medical specialist were obtained.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Reopening Service Connection for 
Right Nephrectomy, Pyelonephritis of the Left Kidney, and Cystitis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises, and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303  (2011).

Service connection for certain chronic disorders may be established based upon a legal presumption by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Unappealed rating decisions of the RO become final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim on the merits.  38 U.S.C.A. § 5108; See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this regard, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for right nephrectomy, pyelonephritis of the left kidney, and cystitis was denied by the RO in August 1982.  At the time of that decision, the evidence of record included the Veteran's service treatment records and post-service VA medical treatment records, to include a VA examination report dated in June 1982.  The Veteran's enlistment report of medical examination dated in January 1976 did not show that the Veteran had right nephrectomy, pyelonephritis of the left kidney, or cystitis prior to her entrance into active service.  Clinical evaluation was normal.  In the associated report of medical history, the Veteran had indicated that she had never had any frequent or painful urination; bed wetting since age 12; kidney stone or blood in urine; or sugar or albumin in urine.

Service treatment records show that beginning in October 1976, the Veteran was treated intermittently for symptoms associated with pyelonephritis and urinary tract infections.  In October 1976, she provided a history of urinary tract infection, but denied frequency or burning.  In January 1977, she was placed on physical profile for pyelonephritis.  In April 1977, a history of multiple recent urinary tract infections in the past was indicated; there was radiographic evidence of right atrophic kidney secondary to pyelonephritis; and cystoscopy revealed right ureteral orifices golf hole and off target.

In September 1977, a history of kidney infections since birth was indicated.  An intravenous pyelogram (IVP) revealed a somewhat enlarged left kidney, which appeared normally perfused with normal excretory activity.  The right kidney was diminutive with grossly diminished perfusion and definite with decreased excretory function.

In February 1978, the Veteran underwent a right nephrectomy due to chronic pyelonephritis.  In May 1978, there was a diagnosis of urinary tract infection with complication of pregnancy.  In November 1979, it was noted that there had been reinfection of the urinary tract several times since the nephrectomy.  In April 1981, there was an indication of pregnancy with another urinary tract infection described as a kidney infection.  In June 1981, the evidence shows that a baby was delivered, and that the Veteran was advised not to have further children because of pyelonephritis of the left kidney.

The May 1982 VA examination report had shown that the Veteran reported a history of right nephrectomy in March 1978 due to pyelonephritis with abscess.  She added that she had been told that she had chronic sepsis of the left kidney.  The record also showed a history of chronic cystitis in 1981, but that she had no current genitourinary symptoms or complaints.  The diagnosis, in pertinent part, was right nephrectomy for pyelonephritis with abscess in 1978 and history of chronic cystitis in 1981.

The claim was denied by the RO in August 1982, as it had been determined that the Veteran had recurring urinary tract infections since childhood, and that there was no evidence that her active service had caused or aggravated the urinary tract infections or that any additional disability resulted from treatment therein.  The Veteran did not perfect a substantive appeal.

Following the August 1982 determination, in July 2005, the Veteran submitted a claim to reopen service connection for right nephrectomy, pyelonephritis of the left kidney, and cystitis.  She also included a new claim of service connection for hypertension.

In support of her claim, she submitted a private medical record from S. M. S., A.R.N.P., and S. A., D.O., in which it was indicated that following a review of her medical records, she had multiple chronic kidney infections which later evolved into having a nephrectomy in February of 1978.  She was later noted to have high blood pressure and had been treated for high blood pressure as well as continued chronic urinary tract infections.  It was opined that it was possible that her current high blood pressure was secondary to the nephrectomy that she had in 1978, and that her continued urinary tract infections did start during her active military duty.

The aforestated opinion appears to be speculative in nature, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  See 38 C.F.R. § 3.102 (2011); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, the opinion does suggest that the Veteran's asserted disabilities may be manifested as a result of her period of active service.  As such, the Board finds that the additional evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claims of service connection for right nephrectomy, pyelonephritis of the left kidney, and cystitis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus, 3 Vet. App. at 513.  Therefore, the claims are reopened.

Having reopened the Veteran's claims of service connection for right nephrectomy, pyelonephritis of the left kidney, and cystitis, the Board must now consider whether entitlement to service connection is warranted on the merits. 

The Veteran contends that she developed chronic kidney and urinary tract infections during her period of active service, which resulted in the need for a right nephrectomy, pyelonephritis of the left kidney, and cystitis.

As noted above, the Veteran's enlistment examination report does not show that she had a pre-existing kidney or urinary tract infection disability at the time she entered into active service.  Therefore, the Veteran is presumed to have been sound upon entry, unless the presumption of soundness can be rebutted by clear and unmistakable evidence that the disabilities were both pre-existing and not aggravated by service.

In this regard, the service treatment records repeatedly show that the Veteran had a long history of chronic kidney and urinary tract infections dating back to her childhood.  A VA examination report dated in September 2005 shows that the Veteran was diagnosed with pyelonephritis of the left kidney secondary to right nephrectomy.  In the March 2006 letter, Dr. A. opined that it was possible that the Veteran's continued urinary tract infections did start during military service.  

In January 2008, the Veteran was examined by a VA physician, but the physician essentially stated that he could not give an opinion as to whether the Veteran had a pre-existing kidney disability prior to service or whether it was aggravated therein.  

An expert medical opinion from a VA urologist dated in August 2011 shows that the Veteran was said to have entered the service without any notation of having any urological problems.  It was documented in the record that she had pre-enlistment urological problems and infections.  She was evaluated for her recurrent infections and found to have an atrophic right kidney.  Further work up demonstrated a large patulous right urethral orifice.  This was a refluxing ureter which led to the atrophic right kidney.  It was concluded that it was not likely that the urinary/kidney disorder had its clinical onset during service or was related to any in service disease, event, or injury.  The urologist explained that the right kidney was found to be atrophic after the Veteran's entry into the service, and that this was found to be secondary to a birth defect causing reflux and atrophy of the right kidney.  The left kidney was noted to be enlarged, and this was a normal happening with an almost non-functioning right kidney, as the left kidney would take over the function of the non-functioning right kidney.

The VA urologist added that from all available history and evaluation after entering service, the Veteran had a pre-existing condition, noted to have urinary infections prior to entry into service.  The disability during service did not progress beyond the natural progress of the disease.  The right kidney was found to be atrophic just after entry into service.  The left kidney was normally enlarged to compensate for the atrophic right kidney.  The urinary infections occurring after the right nephrectomy were not the usual effects of the right nephrectomy.  According to the operative report, the distal segment of the refluxing right ureter was not removed.  This could have been a source of the recurrent infections, as it was noted that the Veteran had been advised some time before October 1981 to have the distal urethral stump removed.

The VA urologist concluded that the Veteran was inducted into service without the knowledge of pre-existing urology disease problems of recurrent urinary infections, refluxing right ureter, and an atrophic kidney.  She was treated with proper care which led to a right nephrectomy.  The proper diagnosis of left pyelonephritis was not confirmed on reviewing the record.  The possibility that the retained distal segment of refluxing right ureter as the cause of her recurrent infections remained.

As indicated, in order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  See Wagner, 370 F.3d at 1089.  In this case, the Board finds 
probative the August 2011 opinion of the VA urologist, as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The VA urologist demonstrated by clear and unmistakable evidence that the Veteran had a pre-existing condition, noted as urinary infections, prior to entry into service, and that the disability during service did not progress beyond the natural progress of the disease.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In this case, the medical evidence of record clearly shows that the Veteran's disability existed prior to her entrance into service, and a lack of aggravation was shown by establishing that any increase in disability was due to the natural progress of the pre-existing condition.  See 38 U.S.C.A. § 1153.  As this burden has been met, the Veteran is not entitled to service connection benefits.

The Veteran is certainly competent to report the extent of her symptoms as experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, her assertions that she did not have recurrent kidney or urinary tract infections are inconsistent with the detailed service treatment records which clearly show that she had a long history of such since childhood.  The service treatment records are fairly detailed, and the same findings were repeated on more than one occasion.  It is unlikely that treatment providers would have invented these details, or repeatedly included a history inconsistent with one as contemporaneously presented.

Given the contents of the contemporaneous records including the Veteran's statements, the Board finds her recent reports of the initial manifestation of kidney and urinary tract infections in service to lack credibility.  The service treatment and post service treatment records weigh against a finding that the pre-existing kidney and urinary tract infection disorders underwent an increase in disability during service that was not due to the natural progress of the pre-existing condition.

Because the weight of the evidence is against the claims, reasonable doubt does not arise and the claims of service connection for right nephrectomy, pyelonephritis of the left kidney, and cystitis are denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

Hypertension

The Veteran contends that she has hypertension as a result of her period of active service, to include as secondary to her kidney disorder(s).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater with a diastolic pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).   However, as a result of this decision, the Veteran's asserted right nephrectomy, pyelonephritis of the left kidney, and cystitis are not subject to service connection.  The Veteran also has no other disability for which entitlement to service connection has been established.  As such, service connection for hypertension on a secondary basis is not warranted. 

Notwithstanding this conclusion, the Veteran is not precluded from establishing service connection with proof of direct causation or by way of use of the presumptive provisions found in VA regulation.  38 U.S.C.A. § 1113(b); See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board now turns to an analysis of this claim on this basis. 

Under 38 C.F.R. §§ 3.307  and 3.309, certain chronic diseases shall be service connected if manifested within one year of service.  The list of chronic diseases includes hypertension under 38 C.F.R. § 3.309(a).  The Board notes that the Veteran's service treatment records do not show readings for high blood pressure during her period of active service.  Her January 1976 enlistment report of medical examination shows that blood pressure was 118/78, and that clinical heart and vascular examination was normal.  The associated report of medical history shows that the Veteran indicated that she had never had high or low blood pressure.  Similarly, her October 1981 separation report of medical examination shows that blood pressure was 108/78, and that clinical heart and vascular examination was normal.  The associated report of medical history shows that the Veteran indicated that she had never had high or low blood pressure.

Following service, an outpatient treatment record dated in April 1982 shows that blood pressure was 100/70.  The May 1982 VA examination report shows that blood pressure was 130/80.  Examination of the cardiovascular system was normal.  There was no relevant diagnosis.  As such, there are no clinical records available within one year of the Veteran's October 1981 discharge showing elevated blood pressure or a diagnosis of hypertension.  Thus, there is no basis upon which to find that the Veteran had a diagnosis of hypertension to a compensable degree within one year of service.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307  and 3.309 do not apply.  However, the Board will analyze the Veteran's claim on a direct basis. 

Thereafter, the September 2005 VA examination report shows that the Veteran's blood pressure was 130/90.  There was no diagnosis related to the elevated blood pressure reading.

The March 2006 letter from Dr. A. shows that the Veteran had high blood pressure, and that it was possible that the high blood pressure was secondary to the in-service nephrectomy.

The January 2008 VA examination report shows that the VA examiner concluded that he did not feel the hypertension was related to the right nephrectomy, as the Veteran had been diagnosed with hypertension years after she had a right nephrectomy.

The August 2011 expert medical opinion from a VA urologist shows that it was concluded that the Veteran was not hypertensive during service, and it was less than 50 percent that the hypertension that the patient developed was related to any in-service disease, event, or injury.  The examiner added that the Veteran's left kidney being enlarged to compensate for the atrophic right kidney did not cause any hypertension.  It was also opined that it was not likely that the hypertension was caused by the removal of the right kidney; that the right atrophic kidney was removed while the patient was not hypertensive; and that it was not likely that the removal of the right kidney caused any aggravation to cause hypertension.  If anything, the removal of the diseased and atrophic kidney would lead to less possibility of hypertension.  It was also noted that the two pregnancies with a solitary kidney could have stressed the remaining kidney to induce hypertension; and that the habitus of the Veteran at 230 pounds and 68 inches could lead to hypertension.

An additional VA expert medical opinion from a nephrologist dated in March 2012 shows that the review of medical records revealed that the Veteran had normal blood pressure until March 1995, more than 13 years after being discharged from service. During this time frame the Veteran had two pregnancies, and the records do not show any elevated blood pressures.  The records between 1995 and 2003 are unavailable, and the first recorded high blood pressure seen was in November 2003 at 149/93.  It was explained that the Veteran had recurrent urinary tract infections as a child and underwent right nephrectomy in February 1978.  She remained normotensive for almost 17 years after the surgery.  She underwent two successful pregnancies without developing any hypertension.  It was highly unlikely that her hypertension was related to any in-service related disease, event, or injury.  Further, as documented, there were several risk factors identified in the Veteran's medical chart such as smoking for more than 17 years in August 1993 and gaining weight (Body Mass Index (BMI) increased from 22.7 in 1983 to 30.7 in 2005) being strong associations to developing hypertension in later life.

The VA nephrologist added that the medical records revealed normal recorded blood pressure until March 1995.  The progress notes did not mention any medications being prescribed for blood pressure control.  The only medications documented were antibiotics for recurrent urinary tract infections.  The continuing use of tobacco (1 pack /day for 17 years by 1993) and excessive weight gain leading to obesity were significant risk factors associated with development of hypertension.  The nephrologist concluded that the Veteran did not develop blood pressure within one year of her discharge from service.

After a careful review of the evidence of record, it is found that entitlement to service connection for hypertension on a direct basis has not been established.  Initially, it is noted that there is no indication that hypertension was complained of or treated in service.  Furthermore, there is no indication that her hypertension manifested to a compensable degree within one year from her separation from service.  The earliest indication of elevated blood pressure readings was in March 1995, at least 13 years after separation from service.  There is also no competent medical evidence of a nexus between the currently diagnosed hypertension and the Veteran's period of active service.

In this regard, the Board finds probative the March 2012 VA expert medical opinion which concluded that it was highly unlikely that the Veteran's hypertension was related to any in-service related disease, event, or injury.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board has considered the March 2006 letter from Dr. A. suggesting that it was  possible that the high blood pressure was secondary to the in-service nephrectomy.  However, this opinion is of limited probative value, as Dr. A. did not provide a definitive opinion regarding the etiology of the Veteran's hypertension, and instead couched his conclusion in speculative terms of a "possible" relationship between the Veteran's current symptoms and her active service.  See 38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

In essence, the only evidence on file supporting the Veteran's claim consists of her own statements.  The Board recognizes the Veteran's contentions that she has hypertension as a result of her active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of hypertension, her opinion is outweighed by the competent medical evidence.  Simply stated, her service treatment records (containing no competent medical evidence of hypertension) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with elevated blood pressure until March 1995, and no probative medical evidence linking the hypertension to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and she is certainly competent to describe that which she experienced in service, any contentions by the Veteran that she has current hypertension that is related to active service are not competent.  There is no indication that she possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  

Overall, the evidence is not in relative equipoise, as there is evidence of normal blood pressure readings at separation from service, and a near 13-year gap between the Veteran's discharge from service and indications of elevated blood pressure.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's hypertension weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are, therefore, denied.











	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been received, the claims of service connection for right nephrectomy, pyelonephritis of the left kidney, and cystitis are reopened, and to this extent only the appeals are granted. 

Service connection for right nephrectomy is denied. 

Service connection for pyelonephritis of the left kidney is denied. 

Service connection for cystitis is denied.

Service connection for hypertension is denied. 




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


